DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “AMENDMENT UNDER RULE 111” filed March 2, 2022 (“Amendment”) responsive to the Non-Final Office Action of December 2, 2021 (“NFOA”). As to the Amendment’s attachments, the Amendments to the Specification have been accepted and entered, leading to the withdrawal of the objections to the Specification made in the NFOA, yet some objections to the Specification still remain (as seen below).
Foreign Priority
The submission of the translation of the foreign priority document is appreciated. As a result, the present application is accorded the priority date of September 17, 2018.
                                                                 Status of Claims
In the Amendment, claims 1, 4, 6-9, 12-13, 15 &18-20 have been currently amended, and claims 2-3, 5, 10-11, 16-17 have been presently cancelled. Examiner appreciates the adoption of the suggestions made in the NFOA as to claims 1-2, 4-7, 8-9, 10, 12, 13, 15-16 & 18-19 (but moot with respect to the cancelled claims). Moreover, the amendments have led to the withdrawal of the 35 U.S.C. 112(b) rejection of claims 2, 10 & 16 in the NFOA, but that rejection has been rendered moot for the cancelled claims, and new such rejections arise, as seen below. Accordingly, claims 1, 4, 6-9, 12-15 & 18-20 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are below.
Specification
The disclosure is objected to because of the following informalities: 
Global change on all pages: all instances of “the smart contracts” or “the target smart contracts” should be just “smart contracts” or “target smart contracts” (remove the “the” beforehand) and all instances of “the users” should also be just “users” (remove the “the” beforehand), unless otherwise noted below. It is highly advised a patent attorney make a detailed check of the proper use of “the” before a term to fix these grammatical errors. 
On page 1, para. [4], the paragraph should be reworded for clarity, e.g., Redlined version: “However, although [[the]] smart contracts are being used more and more widely, still fail to choose smart contracts they need when they don’t know [[the]] their functions 
On page 1, para. [5], changes to make: “the efficiency of users using smart contracts is an” – clean version: “the efficiency of users using smart contracts is an”.
On page 2, para. [6], second to third lines down
On page 5, para. [25], all instances of “the target smart contracts” should be just “target smart contracts” (remove the “the” beforehand).
On page 6, para. [25], fourth line down the page, changes to be made: “in which the user selects [[the]] a smart contract”; fifth line down, changes to be made: “the efficiency of users using smart contracts is”. 
On page 7, para. [34], all instances of “the smart contracts” in this paragraph should be changed to “smart contracts” (remove the “the” beforehand). Also, sixth to ninth lines down, same clarity issue as raised above – Redlined version: “However, although [[the]] smart contracts are being used more and more widely, still fail to choose smart contracts they need when they don’t know [[the]] their functions 
On page 8, para. [38], “the smart contracts” usage here is proper and should be left alone.
On page 8, para. [40], fourth line down, should “the smart contract” be “the target smart contract”? That seems to be proper.
On page 10, para. [50], changes to be made: “Compared with the related art in which users select smart contracts without knowing their functionality, the efficiency of users using smart contracts is enhanced”. Clean: “Compared with the related art in which users select smart contracts without knowing their functionality, the efficiency of users using smart contracts is enhanced.”
On page 19, para. [87], “method for managing the smart contracts” should be “method for managing [[the]] smart contracts”.
Appropriate correction is required.
Examiner Suggestions
Examiner suggests for the below noted claim limitations to be amended for improvement to the claim’s form and provide better consistency.  
As to claims 1 & 9, the limitations reciting just “score range” in “…whose scores fall in the score range” should be “security score range” for clarity, consistency and clearer compliance with antecedent basis because “a security score range” was recited previously in each claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6-9, 12-15 & 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1, 9 & 15, the limitation “target smart contracts” in the limitation “searching in the preset smart contract for target smart contracts whose scores fall in the score range” (in the sixth paragraph down beginning “searching in the preset smart contract…” in claims 1 & 15, and in the eighth paragraph down beginning “searching in the preset smart contract...” in claim 9) should be distinguished from the previously recited “target smart 
Also for claims 1, 9 & 15, the limitations reciting “the resulting smart contract” (in the seventh paragraph down beginning “searching in the target smart contracts…” in claims 1 & 15, and in the ninth paragraph down beginning “searching in the target smart contracts…” in claim 9) for the first time should be “a resulting smart contract” to comply with proper antecedent basis because that limitation was never cited before in each claim and was removed in the amendment.
The dependent claims of those mentioned above, if there are any, are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-9, 12-15 & 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims cover a method (independent claim 1), an apparatus (independent claim 9), or a non-transitory computer readable storage medium (independent claim 15), each at least one of the statutory categories of invention (e.g., process, machine or manufacture).
Step 2A, Prong One:  The Examiner has identified independent “method” claim 1 as the claim that best represents the claimed invention for analysis and is similar to independent “apparatus” claim 9 and independent “computer readable storage medium” claim 15.  The claim recites a method for managing smart contracts, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “obtaining target smart contracts; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into a preset smart contract, and adding the preset smart contract to a [data structure]; receiving a query request sent by a user client; parsing a security score range in the query request; searching in the preset smart contract for target smart contracts whose scores fall in the score range; searching in the target smart contracts whose scores fall in the score range for the resulting smart contract; and sending the resulting smart contract to the user client”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being obtaining and storing target smart contracts onto a data structure and searching for and sending to a user client a resulting target smart contract corresponding to a query request and based on a score range
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of a blockchain node device, target smart contracts, a preset smart contract, a blockchain and a resulting smart contract (all of which can be implemented in hardware, software or a combination of both (“H/S/both”)), to perform all the steps. Moreover, the conditions and/or terms of a smart contract are part of the abstract idea analyzed in Step 2A, Prong 1, but because a “smart contract” constitutes computer program software, it is treated as a generic computing component in Step 2A, Prong 2. A plain reading of FIGS. 4-5 as well as their associated descriptions in paragraphs [73]-[90] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [23]-[24], [74]-[75] (describing generic processors and memories); [87] (using any “form of storage medium known in the art”). Hence, the additional elements of the blockchain node device, the target smart contracts, the preset smart contract, the blockchain and the resulting smart contract are all generic computing components suitably programmed to perform their respective functions and are also recited at a high-level of generality, e.g., as generic devices, smart contracts, and blockchains (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not 
In addition to the blockchain node device, the target smart contracts, the preset smart contract, the blockchain and the resulting smart contract of independent claim 1, independent claims 9 & 15 also contain the generic computing components of: an apparatus (claim 9), a memory (claim 9), a processor (claims 9 & 15), a computer readable storage medium (claim 15).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the blockchain node device (claim 1), the target smart contracts (claims 1, 9 & 15), the preset smart contract (claims 1, 9 & 15), the blockchain (claims 1, 9 & 15), the resulting smart contract (claims 1, 9 & 15), the apparatus (claim 9), the memory (claim 9), the processor (claims 9 & 15), and the computer readable storage medium (claim 15) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor are independent claims 9 & 15
Dependent claims 4, 6-8, 12-14 & 18-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 4, 12 & 18, the limitations of “The method of claim 1, after obtaining the target smart contracts, further comprising the following: sending request information for evaluating the target smart contracts to the user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 4), “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: sending request information for evaluating the target smart contracts to the user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 12) and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: sending request information for evaluating the target smart contracts to the user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 18), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (after obtaining the target smart 
In claims 6, 14 & 20, the limitations of “The method of claim 1, after obtaining the target smart contracts, further comprising the following: sending request information for evaluating the target smart contracts to the user client; receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client; storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 6), “The apparatus of claim 12, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising determining whether the resulting smart contract is safe based on the evaluation; sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe” (claim 14) and “The non-transitory computer readable storage medium of claim 18, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising determining whether the resulting smart contract is safe based on the evaluation; sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe” (claim 20
In claim 7, the limitations of “The method of claim 4, after receiving the evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client, further comprising the following: determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule; storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed after receiving the evaluation information for the target smart contracts, wherein the evaluation information determination comprises further steps (e.g., determining, storing and adding steps) in a method for managing smart contracts.
In claim 8, the limitations of “The method of claim 4, after searching in the preset smart contract for the target smart contract corresponding to the query request and determining the target smart contract corresponding to the query request as the resulting smart contract, and prior to sending the resulting smart contract to the user client, further comprising the following: determining whether the resulting smart contract is safe based on the evaluation information; sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe; and sending a warning message to the user client based on a determination that the resulting smart contract is unsafe”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed after searching in the preset smart contract for the target smart contract corresponding to the query request and determining the target smart contract corresponding to the query request as the resulting smart contract, and prior to sending the resulting smart contract to the user client and further 
In claims 13 & 19, the limitations of “The apparatus of claim 12, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule; storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 13) and “The non-transitory computer readable storage medium of claim 18, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising: determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule; storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (after obtaining the target smart contracts) (e.g., sending, receiving, determining, storing, and adding steps) in a method for managing smart contracts.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract claims 1, 4, 6-9, 12-15 & 18-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action
A person shall be entitled to a patent unless…
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-9, 12-15 & 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soundrapandian et al., U.S. Pat. Pub. 2019/0243912 A1 (“Soundrapandian”).
As to claim 1, Soundrapandian discloses: a “method for managing smart contracts, applicable to a blockchain node device” (see, e.g., Soundrapandian, para. [0004] (“a method may include:…automatically generating, by the device, a smart contract based on the DSL unit, the smart contract being configured to enforce the condition or action between the two or more entities; deploying, by the device, the smart contract to a blockchain environment [blockchain node device] associated with the two or more entities; and performing, by the device, an action based on the smart contract after deploying the smart contract.”) “comprising:” 
“obtaining target smart contracts”. See, e.g., Soundrapandian, para. [0004] (“automatically generating, by the device, a smart contract based on the DSL unit, the smart contract being configured to enforce the condition or action between the two or more entities.”).
“obtaining function description information of the target smart contracts”. See, e.g., Soundrapandian, paras. [0139] (“FIG. 7A shows an example of processing a query based on a functional part of the query”); [0140] (“The functional part may identify a function, action, or condition associated with a desired smart contract…the functional part may include “smart contract,” “auditing receipts,” “pay interest,” and so on. As shown by reference number 710, analysis platform 220 may analyze the functional part using a semantic similarity technique to identify DSL units that are associated with tags that are semantically similar to the functional part of the query.”).
“storing the target smart contracts and the function description information into a preset smart contract, and adding the preset smart contract to a blockchain”. See, e.g., Soundrapandian, paras. [0044] (“As shown by reference number 142, the analysis platform may store the smart contracts using domain-specific keyword tagging, as described in more detail elsewhere herein. For example, the analysis platform may provide the smart contracts and the tags associated with the smart contracts to a storage device [e.g., preset smart contract]”); [0128] (“As further shown in FIG. 5, process 500 storing the smart contracts using domain-specific layered tagging (block 580). For example, analysis platform 220 (e.g., using computing resource 225, processor 320, memory 330, storage component 340 [preset smart contract], communication interface 370, and/or the like) may store the smart contracts.”); [0055] (“Block virtualization” for storage disclosed); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to a blockchain).
“receiving a query request sent by a user client”. See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 625, analysis platform 220 may receive a query. Here, the query includes a string “Loan amount calculation.”); [0142] (“As shown in FIG. 7B, and by reference number 735, assume that analysis platform 220 receives a query of “I need an automated contract for micro-lending scenario using Solidity and Coda Platform.”); [0128]-[0129] (search queries identified).
“parsing a security score range in the query request”. See, e.g., Soundrapandian, paras. [0093]-[0094] (discussing a “parser” or parsing ability); [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contracts”); [0129] (“A search query to identify an appropriate smart contract may identify different layers in which to search for tags associated with the appropriate smart contract”); score ranges that can be used for tags are disclosed in, e.g., [0021], [0077], [0102] (automation score and that score satisfying a threshold); [0101] scores, X scores, and semantic scores, and comparing those scores to a threshold); [0141]-[0142] (DSL scores).
“searching in the preset smart contract for target smart contracts whose scores fall in the score range; and”. See, e.g., Soundrapandian, paras. [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contract [e.g., range of scores above can be used as layers/tags, as discussed above]”);
“searching in the target smart contracts whose scores fall in the score range for the resulting smart contract” (claims 3, 11 & 17). See, e.g., Soundrapandian, paras. [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contract”); [0129] (“A search query to identify an appropriate smart contract may identify different layers in which to search for tags associated with the appropriate smart contract. For example, the query may identify a blockchain environment [determining is identifying using tags/layers of score ranges above].”); [0136] (“As shown by reference number 640, an extractor may extract DSL units or smart contracts, associated with particular scores, from storage (e.g., from storage device 240 [preset smart contract])…In some implementations, analysis platform 220 may provide smart contracts associated with the DSL units. For example, when the smart contract matches a blockchain environment associated with the query, analysis platform 220 may provide the smart contract, thereby conserving processor resources that would otherwise be used to generate the smart contract based on the corresponding DSL unit.”);
 [0137] (“analysis platform 220 identifies a relevant DSL and/or smart contract based on a query and based on layered tagging of the relevant DSL and/or smart contract.”).
“sending the resulting smart contract to the user client.” See, e.g., Soundrapandian, para. [0136] (“In some implementations, analysis platform 220 may provide smart contracts associated with the DSL units. For example, when the smart contract matches a blockchain environment associated with the query, analysis platform 220 may provide the smart contract”).
As to claim 9, Soundrapandian also discloses an “apparatus for managing smart contracts, comprising: a memory configured to store computer programs; and a processor configured to execute the computer programs which, when executed by the processor, cause the processor to perform operations, comprising: obtaining target smart contracts; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into a preset smart contract, and adding the preset smart contract to a blockchain; receiving a query request sent by a user client; parsing a security score range in the query request; searching in the preset smart contract for target smart contracts whose scores fall in the score range; searching in the target smart contracts whose scores fall in the score range for the resulting smart contract; and sending the resulting smart contract to the user client.” See Soundrapandian above for the nearly identical limitations above in claim 1. For “memory” and “processor”, see FIG. 3, para. [0060] (“a processor 320, a memory 330
As to claim 15, Soundrapandian also discloses a “non-transitory computer readable storage medium, configured to store computer programs which, when executed by a processor, cause the processor to perform operations, comprising: obtaining target smart contracts; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into a preset smart contract, and adding the preset smart contract to a blockchain; receiving a query request sent by a user client; parsing a security score range in the query request; searching in the preset smart contract for target smart contracts whose scores fall in the score range; searching in the target smart contracts whose scores fall in the score range for the resulting smart contract; and sending the resulting smart contract to the user client.” See Soundrapandian above for the nearly identical limitations above in claim 1. For “computer readable storage medium”, see paras. [0005], [0052] (“non-transitory computer-readable medium”); “processor”, see FIG. 3, para. [0060] (“a processor 320”). 
As to claims 4, 12 & 18, Soundrapandian also discloses “The method of claim 1, after obtaining the target smart contracts, further comprising the following” (claim 4), “The apparatus of claim 9, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising” (claim 12), and “The non-transitory computer readable storage medium of claim 15, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising” (claim 18) (“after obtaining the smart contracts” is done in e.g., [0019], [0045], [0150] (“generating and deploying smart contracts”):
“sending request information for evaluating the target smart contracts to the user client” (claims 4, 12 & 18). See, e.g., Soundrapandian, paras. [0134] (“As shown by may receive a query. Here, the query includes a string “Loan amount calculation.”); [0128]-[0129], [0142] (sending queries).
“receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client” (claims 4, 12 & 18). See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 630, analysis platform 220 may process the query (e.g., using a query processor). For example, the query processor may identify elements of the query, and may provide the elements of the query to a semantic evaluator and/or a discrepancy evaluator, as described in more detail in connection with FIG. 7B. In some implementations, the query processor may format the query, may sanitize the query, and/or the like, to generate a processed query.”)(the processed query can be used for keyword tagging).
“storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claims 4, 12 & 18). See, e.g., Soundrapandian, paras. [0018], [0044] (“store the smart contracts using domain-specific keyword tagging”); [0044] (“the analysis platform or another device may process queries, and may identify one or more pertinent smart contracts based on the queries, as described in more detail elsewhere herein. As shown by reference number 144, in some implementations, the analysis platform may provide the smart contracts and the tags for storage); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to the blockchain).
As to claims 6, 13 & 19, Soundrapandian also discloses “The method of claim 1, after obtaining the target smart contracts, further comprising the following” (claim 6), “The apparatus of claim 12, wherein the processor is configured to execute the computer programs which, when 
“sending request information for evaluating the target smart contracts to the user client” (claims 6, 13 & 19). See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 625, analysis platform 220 may receive a query. Here, the query includes a string “Loan amount calculation.”); [0128]-[0129], [0142] (sending queries).
“receiving evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client” (claims 6, 13 & 19). See, e.g., Soundrapandian, paras. [0134] (“As shown by reference number 630, analysis platform 220 may process the query (e.g., using a query processor). For example, the query processor may identify elements of the query, and may provide the elements of the query to a semantic evaluator and/or a discrepancy evaluator, as described in more detail in connection with FIG. 7B. In some implementations, the query processor may format the query, may sanitize the query, and/or the like, to generate a processed query.”)(the processed query can be used for keyword tagging).
“storing the evaluation information into the preset smart contract; and adding the preset smart contract to the blockchain” (claims 6, 13 & 19). See, e.g., Soundrapandian, paras. [0018], [0044] (“store the smart contracts using domain-specific keyword tagging”); [0044] (“the analysis platform or another device may process queries, and may identify one or more pertinent smart contracts based on the queries, as described in more detail elsewhere herein. As shown by reference number 144, in some implementations, the analysis platform may provide the smart contracts and the tags for storage); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to the blockchain).
As to claims 8, 14 & 20, Soundrapandian also discloses “The method of claim 4, after searching in the preset smart contract for the target smart contract corresponding to the query request and determining the target smart contract corresponding to the query request as the resulting smart contract, and prior to sending the resulting smart contract to the user client, further comprising the following:” (see above for disclosures reading on the above steps), “The apparatus of claim 12, wherein the processor is configured to execute the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising” (claim 14), and “The non-transitory computer readable storage medium of claim 18, wherein the computer programs which, when executed by the processor, further cause the processor to perform operations, comprising” (claim 20) (“after evaluating” see [0134] processed query obtained after evaluator processing).
“determining whether the resulting smart contract is safe based on the evaluation [information]” (claims 8, 14 & 20). See, e.g., Soundrapandian, para. [0143] (“In this way, analysis platform 220 improves accuracy of search queries using the discrepancy evaluator, thereby reducing a number of erroneous queries and conserving system resources that would otherwise be used to process erroneous queries
“sending the resulting smart contract to the user client based on a determination that the resulting smart contract is safe; and” (claims 8, 14 & 20). See, e.g., Soundrapandian, paras. [0019], [0045], [0150] (“generating and deploying smart contracts”).
“sending a warning message to the user client based on a determination that the resulting smart contract is unsafe” (claims 8, 14 & 20). See, e.g., Soundrapandian, para. [0076] (“For example, analysis platform 220 (e.g., using computing resource 225, processor 320, memory 330, storage component 340, communication interface 370, and/or the like) may receive a document [e.g., warning message].”); communications in [0061] sent through communication interface in [0060], [0064], [0066], [0069] & [0071]-[0073], etc., can also be a warning message.
As to claim 7, Soundrapandian also discloses “The method of claim 4, after receiving the evaluation information for the target smart contracts, wherein the evaluation information is determined by the user client, further comprising the following:”
“determining scores of the target smart contracts based on the evaluation information according to a preset scoring rule”. See, e.g., Soundrapandian, paras. [0021], [0077], [0102] (determining automation score and that score satisfying a threshold); [0101] (determining scores for clauses); [0135]-[0136] (determining query scores, X scores, and semantic scores, and comparing those scores to a threshold); [0141]-[0142] (determining DSL scores) (all determining based on scoring rules).
“storing the scores into the preset smart contract; and adding the preset smart contract to the blockchain” See, e.g., Soundrapandian, paras. [0018], [0044] (“store the smart contracts using domain-specific keyword tagging”); [0044] (“the analysis platform may process queries, and may identify one or more pertinent smart contracts based on the queries, as described in more detail elsewhere herein. As shown by reference number 144, in some implementations, the analysis platform may provide the smart contracts and the tags for storage) (hence the scores can be stored through tags); [0002] (“blockchain may record a transaction (e.g., an exchange or transfer of information) that occurs in the network” hence adding the preset smart contract to the blockchain).
Response to Arguments
In response to Applicants’ assertion on pages 10-11 of the Amendment, under the heading of “Rejections under 35 U.S.C. § 101” that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a method for managing smart contracts, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “obtaining target smart contracts; obtaining function description information of the target smart contracts; storing the target smart contracts and the function description information into a preset smart contract, and adding the preset smart contract to a [data structure]; receiving a query request sent by a user client; parsing a security score range in the query request; searching in the preset smart contract for target smart contracts whose scores fall in the score range; searching in the target smart contracts whose scores fall in the score range for the resulting smart contract; and sending the resulting smart contract to the user client”, which also are a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being obtaining and storing target smart contracts onto a data structure and searching for and sending to a user client a resulting target smart contract corresponding to a query request and based on a score range. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 9 & 15 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 10-11 of the Amendment. 
The Examiner also respectfully disagrees with how the present claims might be similar to the claims in the Federal Circuit cases of Enfish and McRO at least for the reason that such cases involved completely different patents with completely different claims, technologies and a completely different set of facts and circumstances. Specifically:
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016) (“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory…In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea…we think it is clear for the reasons stated that the claims are not directed to an abstract idea, and so we stop at step one. We conclude that the claims are patent-eligible”).
McRo, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303, 1316 (Fed. Cir. 2016) (“We hold that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under § 101…Here, the structure of the limited rules reflects a specific implementation not demonstrated as that which “any [animator] engaged in the search for [an automation process] would likely have utilized.” Myriad, 133 S.Ct. at 2119–20 (quotation marks omitted). By incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques. See Morse, 56 U.S. at 113. When looked at as a whole, claim 1 is directed to a patentable, technological improvement over the existing, manual 3–D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. Alice, 134 S.Ct. at 2358 (citing Diehr, 450 U.S. at 177, 101 S.Ct. 1048). Claim 1 of the '576 patent, therefore, is not directed to an abstract idea.).
Thus, it is clear from the above that the present claims are distinguishable from the above-cited cases of Enfish and McRo at least because the claims in those cases either implemented their abstract ideas into practical applications or were technical solutions or technological improvements to technical/technological fields or were not directed to an abstract idea in the first place. In stark contrast, the present claims are directed to the abstract idea of 
Furthermore, contrary to Applicants’ arguments on page 11 of the Amendment, the claims do not integrate the alleged abstract idea (certain methods of organizing human activity) into a practical improvement. This is because the additional elements of the blockchain node device (claim 1), the target smart contracts (claims 1, 9 & 15), the preset smart contract (claims 1, 9 & 15), the blockchain (claims 1, 9 & 15), the resulting smart contract (claims 1, 9 & 15), the apparatus (claim 9), the memory (claim 9), the processor (claims 9 & 15), and the computer readable storage medium (claim 15) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception are all clearly and undeniably generic computing components. Hence, once all the above-listed generic computing components listed above are stripped away from the claims, the only limitations that remain are person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting each other, especially when one or more human See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer- implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed…by a human” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, interacting with one another, and further with the aid of generic computing components (such as processors). Consequently, the present claims clearly and undeniably fall 
Finally, contrary to Applicants’ arguments made generally and overall on pages 10-11 of the Amendment that the claims somehow improve computer functionality and contain “significantly more” than the judicial exception or abstract idea of methods of organizing human activity, and to reiterate prior points made before, the present claims are instead directed to implementing the abstract idea of methods of organizing human activity (specifically, a method of managing smart contracts) using generic computing components such as processors and memories that also do not measure up to anything “significantly more” than the abstract idea itself, and are arranged in a completely arbitrary manner (e.g., any change in positioning or arrangement does not impact anything with respect to claim scope or infringement, etc.) in stark contrast to the specific ordered combination of additional elements in the case of BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). Moreover, the claims – which merely involve application of abstract mathematical models – do not cover improvements to a specific technical field, such as graphical user interface technology in electronic devices, the field of improving network traffic data, or the technology of cryptographic signals transferred over communication channels (which are all provided as examples of improvements to technology or technical fields in the 2019 PEG). Specifically, a method to better manage smart contracts is merely an improvement to the abstract idea or human activity method of managing smart contracts, and a potential business solution (more effectively/efficiently managing smart contracts) to a business problem (the inefficiencies and inaccuracies encountered in managing smart contracts) in a business field (managing smart contracts), not a technological solution to a technological or technology-based problem. Finally,  claims 1, 4, 6-9, 12-15 & 18-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the 35 U.S.C. 102 Rejections, and in response to Applicants’ arguments on pages 11-14 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are not persuasive and have also been rendered moot in light of the new grounds of rejection under 35 U.S.C. 102, because Soundrapandian still teaches, suggests and discloses all the limitations of all the pending claims under the broadest reasonable interpretation (“BRI”). Specifically, Soundrapandian discloses scores, and one ordinarily skilled in the art would be able to use different disclosures in Soundrapandian (e.g., layers or tags) to reach the limitations involving the “security score range” and searching in the present/target smart contract(s) based on this score range (e.g., utilizing some tag, layer or other metric based on a score) to identify or find smart contracts. E.g.:
“parsing a security score range in the query request”. See, e.g., Soundrapandian, paras. [0093]-[0094] (discussing a “parser” or parsing ability); [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contracts”); [0129] (“A search query to identify an appropriate smart contract may identify different layers in which to search for tags associated with the appropriate smart contract”); score ranges that can be used for tags are disclosed in, e.g., automation score and that score satisfying a threshold); [0101] (scores for clauses); [0135]-[0136] (query scores, X scores, and semantic scores, and comparing those scores to a threshold); [0141]-[0142] (DSL scores).
“searching in the preset smart contract for target smart contracts whose scores fall in the score range; and”. See, e.g., Soundrapandian, paras. [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contract [e.g., range of scores above can be used as layers/tags, as discussed above]”);
“searching in the target smart contracts whose scores fall in the score range for the resulting smart contract” (claims 3, 11 & 17). See, e.g., Soundrapandian, paras. [0128] (“In some implementations, analysis platform 220 may process a search query to identify appropriate smart contracts and/or DSL units based on the search query, as described in more detail in connection with FIGS. 7A and 7B, below. By storing and tagging smart contracts and/or DSL units, analysis platform 220 may provide for efficient identification of existing smart contract”); [0129] (“A search query to identify an appropriate smart contract may identify different layers in which to search for tags associated with the appropriate smart contract. For example, the query may identify a blockchain environment [determining is identifying using tags/layers of score ranges above].”); [0136] (“As shown by reference number 640, an extractor may extract DSL units or smart contracts, associated with particular scores, from storage (e.g., from storage device preset smart contract])…In some implementations, analysis platform 220 may provide smart contracts associated with the DSL units. For example, when the smart contract matches a blockchain environment associated with the query, analysis platform 220 may provide the smart contract, thereby conserving processor resources that would otherwise be used to generate the smart contract based on the corresponding DSL unit.”);
 [0137] (“analysis platform 220 identifies a relevant DSL and/or smart contract based on a query and based on layered tagging of the relevant DSL and/or smart contract.”).
In addition, these limitations involving the security score range are identical to the limitations from the cancelled dependent claims, which were shown to be disclosed by Soundrapandian in the NFOA. Accordingly, pending claims 1, 4, 6-9, 12-15 & 18-20 stand rejected under 35 U.S.C. 103, as discussed and detailed above.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Mercuri et al., U.S. Pat. Pub. 2019/0012249 A1 – for discussing the management and “execution of smart contracts deployed on the blockchain.” (para. [0005]-[0010]).
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
March 15, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/15/2022